Citation Nr: 0933410	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  00-15 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran had periods of active duty service from April 
1942 to July 1969.  He died in February 2000, and the 
appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs ("VA") Regional Office 
("RO") in Chicago, Illinois, which denied entitlement to 
service connection for the cause of the Veteran's death and 
dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1318. 

The Board has considered this appeal on several occasions.  
This issue was initially remanded in March 2003 and July 2004 
to further develop the record and comply with provisions of 
the Veterans Claims Assistance Act of 2000 ("VCAA"), 38 
U.S.C.A. Sections 5100 to 5107 (West 2002).  In August 2005, 
the Board issued a denial of the appellant's claim for 
benefits.  In April 2007, the United States Court of Appeals 
for Veterans Claims (the "Court") vacated and remanded the 
portion of the Board's August 2005 decision pertaining to the 
issue of entitlement to service connection for the cause of 
the Veteran's death in light of a March 2007 Joint Motion for 
Remand submitted by the parties.  In November 2007, the Board 
remanded this issue in order to ensure compliance with the 
VCAA and to attempt to obtain medical treatment records from 
1945 or 1946.  Following the requested development, the RO 
again denied the appellant's claim and the matter was 
returned to the Board for appellate consideration.  In a June 
2008 decision, the Board again denied the appellant's claim.  
A timely appeal of that decision was filed with the Court.  
While the case was pending before the Court, the VA Office of 
General Counsel and the appellant's attorney filed a Joint 
Motion for Remand, requesting that the Court vacate the 
Board's June 2008 decision that denied service connection for 
the cause of the Veteran's death, and that it remand the case 
for further development and readjudication.  In April 2009, 
the Court granted the parties' Joint Motion, vacated the 
Board's June 2008 decision, and remanded the case to the 
Board for compliance with directives that were specified by 
the Court.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND


The Veteran died in February 2000.  His death certificate 
shows that the immediate cause of his death was aspiration 
pneumonitis with multiple risk factors.  Secondary factors 
were listed as severe dementia and left frontal 
cerebrovascular accident.  At the time of his death, the 
Veteran was service-connected for residuals of a shrapnel 
wound to the right shoulder.  The appellant contends that the 
Veteran suffered from undiagnosed posttraumatic stress 
disorder ("PTSD") due to combat service in World War II, 
and that his PTSD eventually resulted in hypertension, which 
caused multi-infarct dementia, which in turn led to the 
dysphagia that caused the Veteran's aspiration pneumonitis 
and subsequent death.  

In the April 2009 Joint Motion for Remand, it was determined 
by the parties and the Court that VA did not fully comply 
with the requirements of 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  Specifically, the parties agreed that although the 
Board found, in its June 2008 decision, that VA had made 
"exhaustive efforts" to locate the Veteran's medical 
records pertaining to his purported psychiatric treatment in 
or about 1945 or 1946 by requesting that the RO/Appeals 
Management Center ("AMC") obtain "inpatient clinical 
records for psychiatric/mental health," VA had not fully 
satisfied its duty to assist the appellant, in part because 
it had not provided her with proper notice in compliance with 
38 C.F.R. § 3.159(e) that it was unable to obtain the 
requested records.  Accordingly, the Board has no choice but 
to remand for further RO action. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send a letter to the appellant 
informing her:  (a) that VA has been 
unable to obtain any records pertaining 
to the Veteran having received 
psychiatric treatment in or around 1945 
or 1946; (b) the efforts the RO made in 
attempting to obtain these records; (c) 
a description of any further action VA 
will take regarding the claim, 
including, but not limited to, notice 
that VA will decide the claim based on 
the evidence of record unless the 
claimant submits records VA was unable 
to obtain; and (d) notice that she is 
ultimately responsible for providing 
evidence necessary to substantiate her 
claim. 
 
2.  After allowing the appellant the 
appropriate period of time to respond 
to the above letter, please either:  
(a) issue a supplemental statement of 
the case, if appropriate, or (b) return 
the case to the Board, notifying the 
appellant of such.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



